DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 13, 14, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura et al. (2018/0369866) in view of Aoki et al. (2008/0067898).

Regarding claim 1, Sammoura teaches a sensor comprising: a substrate (130; Fig 1A), a first electrode layer (112; Fig 1A) on the substrate, a second electrode layer (114; Fig 1A) on a side of the first electrode layer away from the substrate (see Fig 1A), and a piezoelectric layer (115; Fig 1A) between the first electrode layer and the second electrode layer (Fig 1A), wherein the piezoelectric layer comprises a top surface facing away from the first electrode layer and a bottom surface facing the first electrode layer (Fig 1A), such that the orthographic projection of the top surface on the substrate completely covers the orthographic projection of the bottom surface on the substrate (Fig 1A which shows the side view; Fig 1B which shows the top view. As reflected in the Figures piezoelectric layer is formed in the shape of rectangle in the side view; it shows an orthographic projection of a top surface of the piezoelectric layer facing away from the first electrode layer on the substrate completely covers an orthographic projection of a bottom surface of the piezoelectric layer facing the first electrode layer on the substrate).
Sammoura fails to teach wherein an area of an orthographic projection of the top surface is greater than an area of an orthographic projection of the bottom surface; as claimed.
Aoki teaches a piezoelectric element comprising: a piezoelectric layer (7; Fig 1) between a first electrode layer (6; Fig 1) and a second electrode layer (8; Fig 1), wherein the piezoelectric layer comprises a top surface facing away from the first electrode layer and a bottom surface facing the first electrode layer (Fig 1); wherein an area of an orthographic projection of the top surface is greater than an area of an orthographic projection of the bottom surface on the substrate (para [0098] In the piezoelectric element 10 according to the embodiment shown in FIG. 1, the piezoelectric body 7 has a rectangular sectional shape, but may have a trapezoidal shape or an inverted trapezoidal shape. The first electrode 6 or the second electrode 8 constituting the piezoelectric element 10 of the present invention may correspond to the lower electrode 16 or the upper electrode 18 of the liquid jet head).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the shape of piezoelectric layer Sammoura with the inverted trapezoidal shape as taught by Aoki, because there are limited number of configuration in which the piezoelectric layer can be configured such as rectangle, trapezoidal, inverted trapezoidal and it would have been obvious to one of ordinary skill in the art before the filing date of present application to have tried different configuration in order to yield predictable results of providing fingerprint sensor with increased surface area for each sensor element. 

Regarding claim 2, Sammoura teaches the sensor according to claim 1, wherein the orthographic projection of the top surface of the piezoelectric layer on the substrate is circular or square (Fig 1B shows the circular shape).

Regarding claim 3, Sammoura teaches the sensor as explained for claim 1 above. Sammoura also teaches a section of the piezoelectric layer along a direction perpendicular to a plane of the substrate is in a rectangular shape (Fig 1A).
Sammoura fails to teach an inverted trapezoidal shape; as claimed.
Aoki teaches a piezoelectric element wherein the piezoelectric layer has an inverted trapezoidal shape (para [0098] In the piezoelectric element 10 according to the embodiment shown in FIG. 1, the piezoelectric body 7 has a rectangular sectional shape, but may have a trapezoidal shape or an inverted trapezoidal shape. The first electrode 6 or the second electrode 8 constituting the piezoelectric element 10 of the present invention may correspond to the lower electrode 16 or the upper electrode 18 of the liquid jet head).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the shape of piezoelectric layer Sammoura with the inverted trapezoidal shape as taught by Aoki, because there are limited number of configuration in which the piezoelectric layer can be configured such as rectangle, trapezoidal, inverted trapezoidal and it would have been obvious to one of ordinary skill in the art before the filing date of present application to have tried different configuration in order to yield predictable results of providing fingerprint sensor with increased surface area for each sensor element. 

Regarding claim 4, Sammoura teaches the sensor according to claim 1, wherein the first electrode layer is in direct contact with the substrate (Fig 1A).

Regarding claim 13, Sammoura teaches a panel comprising at least one sensor according claim 1 (para [0051] An ultrasonic sensor array may be part of a sensing system of a device, for example, a mobile device. FIG. 3A shows a block diagram representation of components of an example sensing system 300 according to some implementations. As shown, the sensing system 300 may include a sensor system 302 and a control system 304 electrically coupled to the sensor system 302. The sensor system 302 may be capable of detecting the presence of an object, for example a human finger).

Regarding claim 14, Sammoura teaches a recognition device comprising the panel according to claim 13 (para [0051] The sensor system 302 may be capable of detecting the presence of an object, for example a human finger).

Regarding claim 15, Sammoura teaches the recognition device according to claim 14, wherein the recognition device further comprises a controller (314; Fig 3B), a signal detector (para [0044] transceiver circuitry 180; Fig 1B)and a recognition module (318; Fig 3B), wherein the controller is configured to apply a first electrical signal to the sensor, wherein the sensor is configured to generate and transmit an ultrasonic signal in response to receiving the first electrical signal (para [0049] FIG. 1D illustrates a side view of the PMUT sensor element 100 with dynamic displacements due to ultrasonic wave generation and detection. During operation, the piezoelectric layer stack 110 and the mechanical layer 130 may be caused to bend and vibrate in response to a time-varying excitation voltage applied across the upper electrode 114 and the lower electrode 112 by transceiver circuitry 180. As a result, one or more ultrasonic pressure waves having frequencies in an ultrasonic frequency band may be propagated into air, a platen, a cover glass, a device enclosure, or other propagation medium that overlies the PMUT sensor element 100.), and further configured to output a second electrical signal in response to receiving a reflected ultrasonic signal from an external object (para [0049] The piezoelectric layer stack 110 may likewise receive reflected ultrasonic pressure waves from an object in the propagation medium, and convert the received ultrasonic pressure waves into electrical signals that may be read by the transceiver circuitry 180.), wherein the signal detector is configured to acquire the second electrical signal output by the sensor (para [0044]), and wherein the recognition module is configured to process the second electrical signal to recognize the external object (para [0053] The image processing module 318 may include any suitable combination of hardware, firmware and software configured, adapted or otherwise operable to process the image information provided by the ultrasonic sensor array 312.).

Regarding claim 16, Sammoura teaches a method for manufacturing the sensor according to claim 1, comprising: providing the substrate (130; Fig 1A); forming the first electrode layer (112; Fig 1A) on the substrate; forming the piezoelectric layer (115; Fig 1A) on the first electrode layer; and forming the second electrode layer (114; Fig 1A) on the piezoelectric layer.

Allowable Subject Matter
Claims 5-12 and 17 are allowed.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Remarks on page 7 regarding claim 1 are not persuasive because remarks on page 7 are directed towards amended claim limitations which were not presented earlier in the manner they are now. This changes the scope of the claim as newly cited prior art Aoki teaches the amended claim limitations in combination with prior art Sammoura.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623